Exhibit 10.1

 

 

Early Termination Agreement

 

Party A: Prime World International Holdings Ltd., Taiwan Branch

Party B: Chailease Finance Co., Ltd.

 

Party A and Party B has entered into a ”Finance Lease Agreement”, No. A1603040AB
(hereinafter referred to as the “Original Agreement”). Upon thorough discussion,
both parties hereby agree to terminate the Original Agreement before expiration
(hereinafter referred to as “Early Termination”) pursuant to terms and
conditions below:

 

Article 1 The duration of the Original Agreement is from March 31, 2016 to March
31, 2019. Both parties agree to terminate the Original Agreement on October 6,
2017 due to the business change of Party A. All other effective contracts
documents between both parties shall in no event be affected or impaired. New
business plan or cooperation demand in the future shall be negotiated amicably
by both parties, if any.

 

Article 2 After confirming the settlement mutually and through thorough
negotiation, both parties agree that Party A shall pay off New Taiwan Dollars
124,788,007 for Early Termination, including the undue rent, liquidated damages
and any and all costs and expenses arising from Early Termination.

 

Article 3 Party B agrees to transfer and Party A shall obtain the title to the
lease objects under Original Agreement as of the date Party A has paid off the
amount pursuant to Article 2.

 

Article 4 This agreement is made in duplicate, with Party A and Party B holding
one respectively. Any amendments to this agreement shall be valid only with
written consent mutually signed by both parties.

 

Party A: Prime World International Holdings Ltd., Taiwan Branch

Representative: Shu-Hua (Joshua) Yeh

Address: No.18,Gong 4th Rd., Linkou District, New Taipei City, Taiwan

 

Party B: Chailease Finance Co., Ltd.

Representative: Feng-Long Chen

Address: 8F-12F, No. 362 Ruiguang Road, Neihu District, Taipei, Taiwan

 

Execution Date: October 5, 2017

